Title: Notes for the National Gazette Essays, [ca. 19 December 1791–3 March 1792]
From: Madison, James
To: 


[ca. 19 December 1791–3 March 1792]

Influence of the size of a nation on Government
page. 1.
________ of external danger on Government
10
________ of the stage of Society on Government
16
________ of Public opinion on Government
22
________ of Education on Government
30
________ of Religion on Government
35
________ of Domestic slavery on Government
40
________ of Dependent dominions on Government
46


Checks devised in democracies marking self-distrust
49
True reasons for keeping the great departments of power separate
55
Federal Governments
65
Government of United States
75
Best distribution of people in Republic
82
(1)
Influence of the size of a nation on Government
Plato limits the number of Citizens to five thousand and forty. Montesquieu tom. II c. 16, 17
L’experience a fait voir que le nombre des hommes en etat de porter les armes, ne doit être ici (dans une republique sagement reglee) ni fort au dessus, ni fort au dessous de vingt mille. Anach: vol. [II] p: 117 & citation.

See Convention Notes—letter to Mr. Jefferson on a federal negative on State laws Federalists No. X et alia:—Case of popular confiscation in Switzerland, mentioned in Encyclop: Method: Plunder of rich Citizens by democracy of Megara. Anacharsis vol. 3. p. 409 instances of proscriptions of rich in Antient & Italian Republics—Exiles so numerous as to return sometimes and seize the Govt. Aristotle Repub. book 5. cap. 5. Anacharsis vol. 5 page 268

(a) All overgrown empires have betrayed first tyranny—then impotency, as the Assyrian—Persian—Macedonian—Roman—that of Charlemagne—

In order to temper an aristocracy into a mild Govt. the state should like those of Switzerland be so small as to admit a ready combination of the people agst. oppression, as in order to temper a Republic, it ought to be so large, as to impede a combination of the people for the purpose of oppression. See p. 10. See Anacharsis as to oligarchy of Rhodes—vol. 6 p. 240.

For the extent of antient republics & confederacies—see Encyclopae. Ant: Geograp: Anacharsis with the Maps—

The best provision for a stable and free Govt. is not a balance in the powers of the Govt. tho’ that is not to be neglected, but an equilibrium in the interests & passions of the Society itself, which can not be attained in a small Society. Much has been said on the first. The last deserves a thorough investigation. (see p 2. (a))

The larger a community, the more respectable the whole & the less the share of importance felt by each member—the more submissive consequently each individual to the general will.

Whatever facilitates a general intercommunication of sentiments & ideas among the body of the people, as a free press, compact situation, good roads, interior commerce &c. is equivalent to a contraction of the orbit within wch. the Govt. is to act: and may favor liberty in a nation too large for free Govt. or hasten its violent death in one too small & so vice versa. Could the people of G. Britain be contracted into one of its Counties it would be scarcely possible for the monarchical branch to support itself agst. the popular branch. Could they be spread over 10 times the present area, or the communion of sentiments be obstructed by an abolition of the press &c. the reverse would happen. The extent of France & heterogeneousness of its component provinces have been among the principal causes of the monarchical usurpations. See Robertson’s Chs. V. notes.

The Roman Empire was more than 2,000 miles from N. to S. & [more] than 3000 from W to E. Its population about 120,000[,]000 including slaves (who amounted to about one half)—this more than the population of all Europe. See Gibbon

In monarchies, the danger is twofold. 1. that the eyes of a good prince cannot see all that he ought to know—2 that the hands of a bad one cannot be sufficiently tied by the fear of easy combinations against him. Both these considerations prove, contrary to the received opinion, that a very great extent of Country is not suited to that form of Government: In a Representative Republic the eyes of the Government see every thing; and the danger arising cheifly from easy combinations under the impulse of misinformed or corrupt passions—it appears on the other hand, equally agst. the received opinion, that such a form of Govt. may be extended over a great Country, and cannot succeed in a small one.
The influence of this circumstance, is strongly enforced by attending to the extremes of size. Among 3 men in a Wilderness, two would never obey one—nor perhaps the one escape the oppression of the two should any real or fancied interest unite them agst. him. On the other hand, were all Europe formed into one society, the mighty mass, being unable to govern themselves wd be necessaryly governed by a few or one, and being also incapable of uniting agst. oppression, would be sure to be oppressed by their Governors.
(2
(a) see p 1.—(Natural divisions exist in all political societies, which should be made mutual checks on each other. But it does not follow that artificial distinctions, as kings & nobles, should be created, and then formed into checks and balances with each other & with the people. This reasoning in politics, would be as inadmissible as it would be in Ethics, to say that new vices ought be promoted that they may control each other, because this use may be made of existing vices—avarice and vanity—cowardice & malice—&c)

The danger of oppression to the minority from unjust combinations of the majority, and which is the disease of small States is illustrated by various instances.
By the case of Debtors & Creditors in Rome & Athens
By that of the Patricians & Plebeians & the Rich & poor, in the latter, in Florence & the other free Cities of Italy
By the Spartans & Helots
By the case of Black slaves in Modern times
By religious persecutions every where
By the tender & other unjust laws in U. S.
By the law of St: Marino which requires its Judges to be foreigners
By the law de medietate in England
By the law agst. admitting a member of Corporation to be on a jury where the Corporation is party.
The danger is still greater where geographical distinctions enforce the others, as appears


  By the conduct
  of Carthage towards Sicily &c—


  
  of Athens towards her colonies


  
  of Genoa towards Corsica


  
  of Holland towards her colonies


  
  of Rome towards her provinces


  
  of G. B towards Ireland


  
  of do towards America.


(10
Influence of external danger on Government
Fear & hatred of other nations, the greatest cement, always appealed to by rulers when they wish to impose burdens or carry unpopular points. Examples in Engd. & France abound. See Federalist No. VII & XXX. Roman Senate quelled popular commotions by exciting foreign wars—

See (a) under the preceding head page 1. Extensive Governments have fallen to pieces not more from the inadequacy of Govt. to the Extent—than from the security agst. external danger.

Quere; if an insulated people be found on the Globe united under one Govt.? However small the number, they must be divided into hostile nations, that mutual fear may support Govt. in each.

In small states external danger tends to aristocracy (see p. 1.) a concentration of the Public will being necessary, and that degree of concentration being sufficient. The many can not govern on acct. of the emergencies which require the constant vigilance & provisions of a few, but on account of the smallness of the Society the facility of the combinations of the many moderates the power of the few, & the few themselves oppose the usurpation of a single tyrant. In Thessaly, intersected by Mountainous barriers into a number of small cantons, the Governments were for the most part oligarchical—see Thucidides 1. 4. c. 78—see Anachar. v. 3. p. 352.

For the effect of the situation of Crete on its internal divisions—see Id. v. 6. p. 257.

Sicily, tho a part of a moderate Kingdom, always when free divided into separate & hostile communities see Thucidides Livy &c
(16
Influence of Stage of Society on Government.
(22
Influence of public opinion on Government
Public opinion, sets bounds to every Government, and is the real sovereign in every free one.
As there are cases where the public opinion must be obeyed by the Government, so there are cases, where, not being fixed, it may be influenced by the Government. This distinction, if kept in view, would prevent or decide many debates on the respect due from the Government to the sentiments of the people.
If the British Government be as excellent as represented, it is less because so in itself, than because so in the public opinion. Its boasted equilibrium is preserved more by this cause, than by the distribution of its powers. If the nation favored absolute monarchy its representatives would at once surrender the public liberty; if republicanism, the monarchical branch could not maintain its independence. If the public opinion was neutral only, the ambition of the House of Commons would easily strip the Prince of his prerogatives. The provision to be made at every accession, for the Civil list, shews at once his dependence on the popular branch, and its dependence on the public opinion. Were the establishment to be from year to year instead of for life, the Monarchy would dwindle into a name. But the nation would in such a case take the side of the King agst. its own representatives. Those who ascribe the character of the British Government to the form alone in which its powers are distributed & counterpoised, forget the changes which its form has undergone. Compare its primitive with its present form; a King at the head of 7 or 8 hundred Barons sitting together in their own right, or (admitting another Hypothesis) some in their own right, others as representatives of a few lesser barons, but still sitting together as one House—& the Judges holding during the pleasure of the King; with a King at the head of a Legislature consisting of two Houses, each jealous of the other, one sitting in their own right, the other representing the body of the people, and the Judges forming a distinct & independent department; in the first case the Judiciary united with the Executive, the legislature not divided into separate branches; in the latter, the Legislative Executive & Judiciary distinct, and the Legislature itself divided into rival parts. What can be more contrasted than these forms? If the one be self-balanced, the other could have no balance at all. Yet the one subsisted as well as the other, and lasted longer than the other has yet been tried. It was supported by the opinion of the times, like many of the intermediate forms thro’ which, the B. Govt. has passed, and as the future forms will probably be supported, thro’ which changes of circumstances and opinions are yet to conduct it.
Not only Theoretical writers as Plato (Republic), but more practical ones as Swift &c. remark that the natural rotation in Government is from the abuses of Monarchy to Aristocracy, from the oppression of aristocracy to democracy, and from the licentiousness of Democracy back to Monarchy. Many examples, as well as the reason of the King, shew this tendency. Yet it appears from Aristotle that under the influence of public opinion, the rotation was very different in some of the States of Greece. See Arist: Repub. b. 5 c. 12.
In proportion as Government is influenced by opinion, must it be so by whatever influences opinion. This decides the question concerning a bill of rights, which acquires efficacy as time sanctifies and incorporates it with the public sentiment.
(30
Influence of Education on Government
(35
Influence of Religion on Government.
For the cave of Jupiter in Crete where Minos, Epimenides & Pythagoras pretended to have recd. a divine sanction to their laws & see Anacharsis v. 6. p. 248
(40
Influence of domestic slavery on Government

See proportion of slaves in Grecian & Roman Republics—

See private life of Romans by ——
do. of Athenians & Lacedemonians in Anacharsis

In Arcadia 300,000 slaves. Anacharsis—vol. 4. p. 298.

In proportion as slavery prevails in a State, the Government, however democratic in name, must be aristocratic in fact. The power lies in a part instead of the whole; in the hands of property, not of numbers. All the antient popular governments, were for this reason aristocracies. The majority were slaves. Of the residue a part were in the Country and did not attend the assemblies, a part were poor and tho in the city, could not spare the time to attend. The power, was exercised for the most part by the rich and easy. Aristotle (de rep: lib. 3. cap. 1 & 4.) defines a Citizen or member of the sovereignty, to be one who is sufficiently free from all private cares, to devote himself exclusively to the service of his Country—See also Anacharsis, vol. 5. p. 280/1. The Southern States of America, are on the same principle aristocracies. In Virginia the aristocratic character is increased by the rule of suffrage, which requiring a freehold in land excludes nearly half the free inhabitants, and must exclude a greater proportion, as the population increases. At present the slaves and non-freeholders amount to nearly ¾ of the State. The power is therefore in about ¼. Were the slaves freed and the right of suffrage extended to all, the operation of the Government might be very different. The slavery of the Southern States, throws the power much more into the hands of property, than in the Northern States. Hence the people of property in the former are much more contented with their establishd. Governments, than the people of property in the latter.
(46
Influence of dependent dominions on Government
Mais c’est principalement aux victoires que les Atheniens remporterent contre les Perses, qu’on doit attribuer la ruine de l’ancienne Constitution. (Arist: de rep: 1. 2. cap. 12.) Apres la bataille de Platée, on ordonna que le citoyens de derniers classes exclus par Solon de principales magistratures, auroient desormais le droit d’y parvenir. Le sage Aristides, qui presenta ce decret (Plut: in aris) donna le plus funeste des examples a ceux qui lui succederent dans le commandement. Il leur fallut d’abord flatter la multitude, et ensuite ramper devant elle. Anarch: vol. 1. p. 147/8

See Hist: of Grecian Colonies—Roman Provinces—dependencies in E. & W. Indies—

The principal part of the Revenues of Athens consisted of tributes from her dependencies Anacharsis Vol. 4. p. 429.

Dependent Colonies are to the superior State, not in the relation of Children and parent according to the common language, but in that of slaves and Master; and have the same effect with slavery on the character of the Superior. They cherish pride, luxury, and vanity. They make the labor of one part tributary to the enjoyment of another.

Dependent territories are of two kinds. 1 those which yield to the superior State at once a monopoly of their useful productions, and a market for its superfluities. These may excite & employ industry and may be a source of riches. The West-Indies are an example. 2. those which, tho yielding in some degree a monopoly and a market, are lucrative by the wealth which they administer to individuals and which is transported to the Superior State. Their wealth resembles that drawn not from industry, but from mines, and may produce like consequences. The East Indies are an example.

The influence of the E. & W. Indies & other dependencies belonging to G. Britain, on the side of the Crown, is an adventitious circumstance, which like the National debt, weighs much.

See “History of the Colonization of the free States of Antiquity applied to the present Contest between G. B. & her American Colonies. With reflections concerning the future settlement of these Colonies.[”] London, printed for T. Cadell on the Strand. M.DCC.LXXVII.
See Remarks on an essay entitled “The History &c &c—and her Amr. Colonies.” By John Symonds. LLD. Professor of Mod. Hist: in the Univy. of Cambridge. London: printed by J. Nichols, successor to W. Bowyer; and sold by T. Payne, Mewsgate; W. Owen[,] Temple. Bar P. Elmsly. Strand; T. Evans Pat: Nost: row; J. Woodyer Cambridg & J. Fletcher Oxford. 1778

The money with which Pericles decorated Athens, was raised by Aristides on the confederates of Athens for common defence, and on pretext of danger at Delos which was the common depository, removed to Athens, where it was soon regarded as the tribute of inferiors instead of the common property of associates, and applied by Pericles accordingly. See Remarks by J. Symonds above, & authors there cited. p. 42.
(49
Checks devised in Democracies marking self-distrust
In Athens all laws were to be agreed to in the Senate before they could be deliberated in the popular assembly.
The first speakers in the assembly were to be 50 years of age at least. Æschines in Timarc. Anachar: Vol. 1. p. 106
No orator was allowed to engage in public affairs, until he had undergone an examination relative to his character, and every Citizen was permitted to prosecute an Orator who had found means to withold the irregularity of his manners from the severity of this examination. Æschin: ibid et Suid in ρὴτορ
The Areopagus for life &c.

With The prayers at the commencement of public deliberations were mingled frightful imprecations agst. the Orator who shd. have recd presents, to deceive the people, or the Senate, or the Tribunal of the Heliastes. See Anacharsis—& the citations II, p. 281. For other cautions agst. the undue influence of Orators—see id: p. 287.

Ostracism, Petalism, Dictatorship, punishment of unsuccessful propositions of new laws.

In Athens death was decreed by the people to the Orator who should propose to apply to the public defence, the money destined to pay for the seats of the poor at the Spectacles. Anacharsis vol. 4. p. 430/1

In the Republic of the Italian Locris, it was ordained by Zaleucus, that whoever proposed a new law, or repeal or alteration of an old one, should do it with a rope about his neck, that if unsuccessful, he might be immediately executed.
   
   What ignorance & susceptibility of delusion in the people of Locris, is ⟨impl⟩ied by such a precaution! J. M.

 Ubbo Emmius, tom 3. p. 353
The Augurs in Rome—College of Heralds with Negative on war & peace, instituted by Numa. See Moyle on Rom: Govt. p. 46—& Dionysius Halycarnassus.
(55
True reasons for keeping great departments of power separate
(65
Federal Governments
See Federalist Vol. 1. pg—
The Governments of the cantons of Greece were federal—composed of the Govts. of Towns, of which the principal usually gave law to the rest—see Anacharsis. vol. 4. p. 345

For the Beotian Confederacy—see Anacharsis, vol. 3. p. 309.
(a) For the Amphyctionic do. see do. vol. 3. 336 & seq.

For the confederacies of Thessaly see Anacharsis vol. p. 352 & seq.

For Union of Calmar see—

For Saxon Heptarchy see—

For confederation of 4 N. England Colonies—see Hazard collection of papers—

For the Etolian Confederacy see Anacharsis vol. 3 p. 405.

For Acarnanian do. see do. p. 404.

For Achæan do.—see do. p. 463—

For the Confederacy of Elis see do. p. 470. Of Messenia do.


(a) neither Thucidides nor Xenophon’s continuation of him make the least allusion to the Amphyctionic Council, altho’ Athens & Lacedemon were under its Authority. That the Pelopponesian War, so distinguished for its duration its belligerent parties and its consequences, should have been carried on without any interference or mention of that institution is a remarkable proof of its insignificancy.

For the Arcadian Confederacy see Anacharsis vol. 4. page 298

For the Argive do. see Strabo lib. 8—Anacharsis vol. 4. p. 346.

For the three confederacies of the Asiatic Greeks—see Id. vol. 6. p. 203/4—209/10

For the Syncretism of Crete. Id. vol. 6. p. 259.

For the Albany project see Franklin’s works also Pownal’s Colonies

For Hanseatic League, see

For the Germanic Belgic & Achean see Meerman’s prize discourse belongg. to Mr. Jefferson.
(75
Government of United States—
See Federalist, passim—particularly No. 51.

Here is the most characteristic trait in the Govt. of the U. S.—The powers surrendered by the people of America, are divided into two parts, one for the State, the other for the Genl. Govt. & each subdivided into Legislative Ex. & Judiciary. As in a single Govt. the Legislative Ex. & Judicy. ought to be kept separate by defensive armour for each. So ought the two Govts. federal & State. If this should be found practicable, it must be a happy discovery for mankind. As far as the security agst. power lies in a division of it, the security must be increased, by a system which doubles the number of parts. It must be confessed that the difficulty of dividing power between two Govts. is greater than between the several departmts. of the same Govt. as well as the difficulty of maintaining the division. It is more easy to divide from each other the Legislative Executive & Judiciary powers, wch. are distinct in their nature, than to divide the legislative powers wch. are of the same nature, from each other—as well as do the same with the Executive & Judiciary powers.
(82
Best distribution of people in Republic
A perfect Theory on this subject would be useful, not because it could be reduced to practice by any plan of legislation; but because it would be a model to which successive spontaneous improvements might approximate the condition of the Society.
That is the best distribution, which would most favor health, virtue, intelligence, and competency of fortune in the Citizens, and best secure the Republic agst. external dangers.
The life of the husbandman is most, that of the seaman least favorable to the comfort & happiness of the individual.
Among manufacturers, those employed on necessaries, are first to be secured. The remaining classes to be decided on by the preceding criteria.
The class of literati is not less necessary than any other. They are the cultivators of the human mind—the manufacturers of useful knowledge—the agents of the commerce of ideas—the censors of public manners—the teachers of the arts of life and the means of happiness.
See with the mark (J. M.) Freneau’s National Gazette
